Citation Nr: 1448125	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-13 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The appellant served on active duty from February 2003 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1. The appellant was administratively discharged from active military service in January 2008 under other than honorable conditions due to multiple violations of the Uniform Code of Military Justice (UCMJ).  Specifically, the appellant was discharged as the result of testing positive for marijuana on two occasions: June 20, 2007, and July 11, 2007.
 
2.  During his period of military service, service treatment records indicate treatment for depression with anxiety that was moderate in nature. 

3.  The evidence does not show that the appellant was insane at any time during his period of active military service, to include at the time of discharge.
 
4.  No upgrade of the appellant's discharge under other than honorable conditions to an honorable or general discharge has been granted by the Board for Correction of Naval Records.


CONCLUSION OF LAW

The appellant's service from February 2003 to January 2008 resulted in an other than honorable discharge due to multiple violations of the UCMJ; that discharge is a bar to VA benefits based on that period of service.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the appellant, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, service personnel records, VA treatment records, and private treatment records have all been associated with his VA claim file.  Additionally, the appellant was offered the opportunity to testify at a hearing before the Board, but he declined.  See VA Form 9, March 2010.

The duty to assist also includes providing a medical examination or obtaining a medical opinion, when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

In this case, the Board finds that the duty to provide a VA examination or obtain a medical opinion has not been triggered.  The Board makes this determination in full acknowledgement and awareness of Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991) (holding that the Board "must consider only independent medical evidence to support [its] findings rather than provide [its] own medical judgment in the guise of a Board opinion").  However, as is discussed further in the body of this decision, establishing insanity for VA purposes requires a significant showing, but does not necessarily require a medical opinion.

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.  

While the Board ultimately concludes that the appellant was not insane during service, such a conclusion was made based on an analysis of the medical evidence contained in the service treatment records and the assessments of the appellant contained in his service personnel records.  The Board therefore has not made a conclusion that is medical in nature, but rather synthesized the evidence of record and the applicable regulations.  As will be explained, the appellant was diagnosed with a psychiatric disability during service, but the service treatment records do not show that it was so overpowering to have caused the appellant to be considered insane at any time during service.  Accordingly, the duty to provide an opinion has not been triggered.

As such, additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Character of Discharge

 A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  See         38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a). There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed at          38 C.F.R. § 3.12(d).

An "other than honorable" discharge, applicable to the instant case, is not necessarily tantamount to a "dishonorable" discharge and, thereby, a bar to VA benefits.  However, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (finding that 38 C.F.R. § 3.12 does not limit "dishonorable conditions" to only those cases where dishonorable discharge was adjudged).  Most pertinent to this case, a discharge or release from service for willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d).  However, such a discharge will not be a bar if it is found that the person was insane at the time of committing the offense causing the discharge.  38 C.F.R. § 3.12(b). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.  The insanity need only exist at the time of the commission of the offense(s) leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

In May 1997, the VA General Counsel issued an opinion which discussed the intended parameters and types of behavior which were defined as insanity in 
38 C.F.R.§ 3.354(a).  The opinion states that insanity does not include minor episodes of disorderly conduct or eccentricity.  A determination of the extent to which an individual's behavior must deviate from his normal method of behavior may best be resolved by adjudicative personnel on a case-by-case basis in light of authorities defining the scope of the term insanity.  The phrase "interferes with the peace of society" refers to behavior which disrupted the legal order of society.  The term "antisocial" in the regulation refers to the development of behavior which was hostile or harmful to others in a manner which deviated sharply from the social norm and which was not attributable to a personality disorder.  The reference in the regulation to "accepted standards of the community to which by birth and education," required consideration of an individual's ethnic and cultural background and level of education.  The regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.  See VAOPGCPREC 20-97 (May 22, 1997).

Importantly, behavior which is generally attributable to a substance abuse disorder does not exemplify the severe deviation from the social norm, or the gross nature of conduct, which is generally considered to fall within the scope of the term insanity and, therefore, does not constitute insane behavior.  Personality disorders, including antisocial personality disorder, do not satisfy the definition of insanity as contemplated at 38 C.F.R. § 3.354.  VAOPGCPREC 20-97.  In addition, mental illness is not identical to insanity (emphasis added).  See Beck v. West, 13 Vet. App. 535, 539 (2000).  Rather, insane behavior is defined as a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, an insane person is rendered incapable of managing himself or his affairs, which is a concept akin to the level of incompetency generally supporting appointment of a guardian (emphasis added).  VAOPGCPREC 20-97.

Here, for the reasons that follow, the Board finds that the appellant was discharged due to willful and persistent misconduct.  In this regard, willful misconduct, as contemplated by this section, is defined as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) (2013).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Willful and persistent misconduct excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id. 

Turning to the evidence of record in this case, the appellant's DD-214 indicates that the appellant served on active duty from February 2003 to January 2008 with a military occupational specialty (MOS) of aircraft maintenance, electrician, and refrigeration mechanic.  In October 2007, it was indicated that the appellant was diagnosed with major depressive disorder (MDD) with anxiety and panic attacks.  It was also noted that the appellant received counseling for this disorder.  As noted above, he tested positive for cannabis use on two occasions, in June and July 2007.  His administrative discharge, dated in October 2007, indicated that the reason for his discharge was misconduct, and specifically drug abuse.  

An Administrative Decision, dated April 4, 2008, also indicated that the appellant was convicted by a civilian court of domestic assault against his spouse, which is considered to be a violation of Article 128 of the UCMJ, and noted that the appellant received non-judicial punishment on August 8, 2007, for two separate violations of Article 112a (wrongful use of drugs).  It was then determined that the character of service for the period of February 18, 2003, to January 22, 2008, was a bar to all benefits administered by VA.  It was noted that the appellant was, however, entitled to health care under Chapter 17 of Title 38, Unites States Code, for any disabilities determined to be service-connected.  The Board notes that the appellant has, in fact, been granted service connection for multiple disabilities for which he receives medical care.  

The Administrative Decision noted that the conviction for domestic assault, coupled with two Article 112a violations, provided evidence of willful and persistent misconduct as defined in 38 C.F.R. § 3.12 (d)(4).  As such, the appellant's period of active service was deemed dishonorable for VA purposes.

Turning to the question of insanity, while MDD was diagnosed during active duty, service treatment records do not reflect evidence of a mental illness rising to the level of "insanity."  On October 2, 2007, the appellant reported that his MDD was stable while on medication.  Following an exhaustive interview, it was determined that the appellant's MDD was moderate in nature.  Cannabis use was noted, and a Global Assessment of Functioning (GAF) score of 60 was assigned.  With regard to GAF scores, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV).  Other reports during the same month indicated that the appellant's GAF score was 65, indicative of mild psychiatric symptoms.  See id.

After review of the evidence, the Board finds that neither the appellant's problems in his personal life, nor his psychiatric status at the time he committed the offenses leading to his discharge, serve to alter the conclusion that the character of his service was dishonorable for VA benefits purposes.  As pointed out above, when a claimant's discharge is found to be issued under dishonorable conditions under 38 C.F.R. § 3.12(d), such a characterization is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 24 (1995).  Establishing a causal connection between the insanity and the act(s) is not required; however, the burden is on the appellant to submit sufficient evidence of his insanity.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97 (May 22, 1997). In this case, the appellant has not met that burden.

The Board stresses that mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 53, 539 (2000).  Here, there is no evidence in this case of a persistent morbid condition of the mind to the extent that the appellant was unable to understand the nature, full import, and consequences of his acts, despite his civilian conviction.  At no time was the appellant rendered incapable of managing himself or his affairs, nor was he deemed incompetent or in need of an appointment of a guardian.  There is no competent evidence suggesting that the appellant, due to disease, exhibited a prolonged deviation from his normal behavior, interfered with the peace of society, or so departed from accepted standards of his community as to lack the ability to adapt to such standards.  Thus, the Board can only include that the appellant's offenses were the result of intentional wrongdoing for which he was fully aware of the consequences.  See 38 C.F.R. § 3.1(n).  

As discussed above, the fact that the appellant may have been suffering personal stress or psychiatric issues at the time is not enough to lead to a finding of insanity.  See Beck, 13 Vet. App. at 539.  Further, behavior attributed to a substance abuse disorder does not exemplify a severe deviation from the social norm.  Accordingly, and in light of the foregoing, the Board concludes that the appellant has not met his burden of establishing insanity, and that the preponderance of the evidence weighs against such a finding.  See Struck, 9 Vet. App. at 145; VAOPGCPREC 20-97. 

Apart from the grant of an upgrade in the character of a person's discharge by the relevant service department, insanity is the only exception to the rule that a discharge under dishonorable conditions due to willful and persistent misconduct is a bar to the payment of VA benefits.  See 38 C.F.R. § 3.12.  As neither of these exceptions apply, for the reasons discussed above, the Board finds that the appellant's discharge under dishonorable conditions is, and remains, a bar to the payment of VA benefits.  See 38 C.F.R. § 3.12.

In sum, the appellant was discharged from active military service under other than honorable conditions by reason of willful and persistent misconduct he committed when he was sane.  The character of his discharge therefore is considered dishonorable.  It has not been upgraded.  Consequently, the appellant has no legal entitlement to VA benefits based on any disease or injury incurred during his service, and his claim is denied.  38 C.F.R. § 3.12(d).


ORDER

The character of the appellant's discharge for the period of service from February 2003 to January 2008 remains a bar to payment of VA benefits.
____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


